Citation Nr: 0532735	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-05 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability 
claimed as the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to 
September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

A personal hearing was held before the undersigned Acting 
Veterans Law Judge (AVLJ) in August 2005.  


FINDINGS OF FACT

1.  The veteran's impaired hearing does not meet the criteria 
for a disability under the laws administered by VA.

2.  There is no medical evidence of record diagnosing 
tinnitus or attributing tinnitus to active service.

3.  The evidence of record does not show a chronic residual 
disability of an in-service head injury.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 
(2005).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A disability claimed as the residuals of a head injury 
was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of VCAA letters sent to the veteran in 
October 2002, September 2003, and December 2003.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination and he testified at 
a personal hearing.  

The Board notes that the veteran has reported receiving 
treatment in 1989 from the Loma Linda VA medical center.  The 
RO attempted to obtain these records in October 2003; 
however, this facility indicated that no records were 
available for that time period.  The veteran submitted 
records from this facility that are dated in November 1990 
which shows a diagnosis of left ear hearing loss.  While 
there is evidence that records do exist from this facility, 
and they do show treatment for a hearing loss, it does not 
appear that these records refer to the etiology of the 
disability at issue.  Moreover, as explained below, the 
veteran does not have a hearing loss which meets VA criteria 
for service connection.  Accordingly, the Board will not 
remand the case for a second attempt to obtain any other 
records.  

For the above reasons, the Board finds that that the notice 
and duty to assist provisions of the law have been satisfied 
and development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal.
 
Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as organic diseases 
of the nervous system (including sensorineural hearing loss), 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

Service connection for bilateral hearing loss 

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In regard to bilateral hearing loss, the record does not 
support a conclusion that the veteran has a current 
disability, that is, an impairment in earning capacity as the 
result of the claimed disease or injury as set forth in 
38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997). 

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Service medical 
records show that audiologic evaluations were conducted 
during service and thresholds of 15 decibels and below were 
recorded.  

At the examination conducted for VA in January 2003, 
audiometry testing revealed speech recognition ability of 96 
percent in each ear.  The examiner reported that the 
veteran's hearing was within normal limits.  Still further, 
the pure tone threshold test results.  The examination report 
shows that the puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 25, 20, 20, and 25, 
respectively in the right ear, and 25, 25, 30 and 35, 
respectively, in the left ear, which does not meet VA's 
regulatory definition for hearing loss disability

Given this auditory profile, any hearing impairment the 
veteran may have does not rise to the level of a hearing loss 
"disability."  38 C.F.R. § 3.385.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a bilateral hearing loss.

Service connection for tinnitus 

The Board also finds that the evidence does not support the 
appellant's theory that tinnitus is a result of his military 
service.  In regard to Hickson, the service medical records 
do not show complaints, findings, or diagnoses regarding 
tinnitus. 

Secondly, it is not clear from the record that the veteran 
has an actual diagnosis of tinnitus.  The Board notes that 
the VA audiologist, who conducted the VA examination in 
January 2003, did not diagnose tinnitus.  A January 2002 VA 
outpatient report shows that the veteran reported a history 
of tinnitus.  

Nevertheless, the more significant problem with this service 
connection claim arises with the third element of Hickson: 
competent medical evidence of a nexus, or link, between the 
veteran's military service and his tinnitus.  Although he 
asserts that his claimed disability is related to military 
service, his own assertions are of little probative value and 
do not serve to establish service connection.  The Board 
finds that his statements are not competent evidence to 
establish the diagnosis of, let alone the etiology of a 
current disability.  The record does not establish the 
veteran's expertise in medical matters.  Therefore, he is not 
competent to make a medical determination.  See Espiritu, 2 
Vet. App., at 494.  

The preponderance of the evidence is against the appellant's 
claim for service connection for tinnitus.   



Service connection for residuals of a head injury 

The veteran claims that he has residual disability from an 
injury that occurred in service when he hit his chin on the 
rim of a tank turret.  He is currently service connected for 
the residual scarring of the chin from this accident.  He 
contends that he also sustained a head injury at that time.  
The veteran claims that he now has headaches and 
schizophrenia as a result of this injury.  

A review of the record shows that the veteran sustained a 
laceration to the chin in September 1975.  At that time he 
did not report a head injury and there are no findings or 
diagnoses regarding a head injury.  The veteran did not 
report a history of a head injury at the examinations 
conducted prior to separation in March and July 1976.  
Moreover, he did not report a head injury at the post service 
VA examination conducted in December 1989.

The record contains VA outpatient record that date between 
1999 and 2002.  In September 1999, the veteran reported that 
a tank lid fell on his head causing a mandibular fracture, 
"air in the brain."  Since then he has experienced 
blackouts and memory problems.  On examination, there were no 
neurological abnormalities noted.  The diagnoses included 
muscle contraction headaches, alcohol dependence, and heroin 
dependence.  Thereafter, the veteran received treatment for 
polysubstance abuse.  

A VA examination was conducted in March 2003.  The veteran 
reported that he sustained a head injury during service.  The 
diagnoses included post concussion cluster headaches and 
history of schizophrenia.  

In regard to his claim for service connection, there is no 
objective evidence of record showing that he sustained a head 
injury during service.  Moreover, the veteran did not report 
a head injury at his discharge examination from military 
service or at the initial VA examination conducted in 
December 1989.  In fact, the earliest evidence documenting a 
diagnosis of headaches consists of VA outpatient records 
dated in September 1999, which is more than 23 years after 
service discharge when muscle contraction headaches was 
diagnosed.  The first psychiatric diagnosis besides 
polysubstance abuse is in April 2003, some 27 years after 
service discharge.  This is significant in that there was an 
extended period of time between service discharge and the 
showing of the claimed disabilities.  Cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  

Still further, the record does not contain any competent 
medical evidence showing that he has residual disability from 
an inservice head injury, let alone, that he has either a 
headache or psychiatric disorder related to service.  While a 
VA physician noted a diagnosis of post concussion cluster 
headaches, in this case it appears that the clinical notes 
are based on the veteran's history.  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

The Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of a 
head injury and the claim must be denied.









	


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a head injury is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


